Citation Nr: 1106711	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  07-32 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Denver, Colorado


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a February 2007 rating decision in which the RO determined that 
new and material evidence had not been submitted to reopen a 
previously denied claim for service connection for a right knee 
disability.  In March 2007, the Veteran filed a notice of 
disagreement.  A statement of the case (SOC) was issued in 
September 2007, and the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in October 
2007.

In August 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a transcript 
of the hearing is of record.
 
In October 2009, the Board reopened the claim for service 
connection for a right knee disability, and remanded the claim 
for service connection, on the merits, to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for additional 
development.  After completing the requested development, the AMC 
denied the claim (as reflected in a December 2010 supplemental 
SOC (SSOC)), and returned this matter to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished. 

2.  A right knee disability was noted on the Veteran's report of 
entrance examination, and service treatment records reflects knee 
complaints; however, however, the most persuasive medical opinion 
evidence on the question of whether the disability was aggravated 
(permanently worsened beyond natural progression) during or as a 
result of active military service weighs against the claim. 

CONCLUSION OF LAW

The criteria for service connection for a right knee disability 
are not met. 38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 
1153 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304(b), 
3.306, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R.                  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a December 2006 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for service 
connection, what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA; this letter also provided the Veteran with 
information pertaining to the assignment of disability ratings 
and effective dates, as well as the type of evidence that impacts 
those determinations. The February 2007 rating decision reflects 
the initial adjudication of the claim after issuance of this 
letter.  Hence, the December 2006 letter-which meets the content 
of notice requirements described in Pelegrini, and in part, 
Dingess/Hartman-also meets the VCAA's timing of notice 
requirement.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of service, VA and 
private treatment records, and the report of  an August 2010 VA 
examination.  Also of record and considered in connection with 
the appeal is the transcript of the Veteran's August 2009 Board 
hearing, along with various written statements provided by the 
Veteran, and by his representative, on his behalf.  The Board 
also finds that no additional RO action to further develop the 
record in connection with this claim is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the Veteran has 
been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matters herein decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

The Veteran's service treatment records include a pre-induction 
report of medical history on which the Veteran indicated that he 
had undergone knee surgery in 1967.  He reported that he still 
experienced pain in the knee in February 1969.   A pre-induction 
examination from February 1969 notes an arthrotomy of the knee.  
The Veteran continued to complain of knee pain during service.  
He complained of knee and foot pain in April 1969, and an 
impression of knee sprain was noted.  In February 1980, the 
Veteran again complained of a painful right knee.  He said that 
his right knee hurt much of the time, especially when he walked 
for long periods of time.  He also reported that his knee 
occasionally swelled and sometimes popped.  On examination, there 
was full range of motion, no effusion, no instability, and the 
medial and lateral ligaments were firm with no weakness.  In 
February 1971, the Veteran's separation examination noted a 
medial meniscectomy and repair of collateral ligaments in 1967 
with good results and full range of motion.  It was noted that 
the Veteran injured his right knee while playing high school 
football in 1967.

Following service, private medical records from the Dry Creek 
Surgery Center from August 2005 note that the Veteran had a pre-
operative diagnosis of right knee lateral meniscus tear.  He 
underwent a right knee arthroscopy, partial lateral meniscectomy, 
and debridement.  Further private records from Dr. G. from 
January 2007 indicate that the Veteran continued to have right 
knee pain even after the surgery, and that degenerative joint 
disease was a concern.  

VA outpatient treatment records dated from 2007 through 2010 also 
track the Veteran's complaints of and treatment for his right 
knee disability.  In June 2007, it was noted that the Veteran 
injured his right knee in high school, and then again in the 
military.  In July 2007, the Veteran reported that he experienced 
knee pain for 2 years.  A right knee medial meniscus tear was 
noted.  Degenerative joint disease of the right knee, likely 
related to prior high school football injury, was also noted.  An 
MRI of the right knee from October 2007 indicated osteoarthritis, 
chondromalacia, and small joint effusion.   It was also reported 
that the Veteran had right knee pain since the 1960s, following 
several different injuries over the years.  An assessment of 
right knee osteoarthritis, chondromalacia, and medial meniscus 
tear was noted.  Continued records show treatment for the right 
knee, including multiple knee injections.

In an August 2009 statement, the VA chief of orthopedic surgery 
at the Eastern Colorado VA Medical Center (VAMC) indicated that 
the Veteran expressed his belief that this current knee pain and 
diagnosis was related to service.  The physician noted that he 
reviewed his service records and found that it was possible that 
the Veteran's symptoms now are related to the previous complaints 
in service.  

Another August 2009 statement from a primary care physician at 
the Eastern Colorado VAMC also addresses whether the Veteran's 
right knee disability was aggravated during service.  The 
physician indicated that it was strictly conjecture on his part 
as to whether the Veteran's prolonged walking and standing during 
service accelerated his knee problems.  It was clear to the 
physician that the Veteran had a much greater and earlier need 
for repeat knee interventions than would be expected in a similar 
patient.  He opined that it would be a close call in determining 
whether the Veteran's right knee history would have progressed 
differently had it not been for service.  Though the examiner did 
point out that the Veteran clearly had pain and disability in the 
service from his prior injury, and subsequently had what appears 
to be a more accelerated course of knee degeneration as 
manifested by multiple follow-up arthorscopies.  

During his August 2009 Board hearing, the Veteran testified that 
he initially injured his knee in high school playing football.  
He indicated that he entered military service shortly after the 
knee was repaired.  The Veteran went on to discuss his duties in 
service-including marching and drills---and their impact on his 
right knee disability.  He indicated that his in-service duties 
aggravated his knee condition, and that he sought treatment for 
his right knee during service.  In addition, he reported that he 
continued to have knee problems ever since his discharge from 
service.

The Veteran was afforded a VA examination in August 2010 to 
address the onset, progress, and etiology of his current right 
knee disability.  The examiner indicated that he reviewed the 
Veteran's entire claims file, including the service treatment 
records.  The examiner recorded a complete history of the knee 
disability as provided by the Veteran, and performed a full 
physical evaluation of the right knee, including x-rays.  A 
diagnosis of medical compartment osteoarthritis of the right 
knee, with varus deformity, following a medial meniscecotomy and 
medial collateral ligament repair due to injuries sustained in a 
pre-service 1967 football injury, was noted.

The examiner concluded that the Veteran's current right knee 
disability was less likely than not the result of injury incurred 
or aggravated during service.  In so finding, the examiner noted 
that an arthrotomy was performed on the Veteran's right knee in 
1967 and he underwent a medial meniscectomy with medial 
collateral ligament report.  He emphasized that a common long-
term sequel of a complete meniscectomy is the development of 
osteoarthritis of the knee.  The examiner also pointed out the 
Veteran was a 62-year-old obese man who has been active his 
entire life, and thus the examiner believed that this was a 
normal progression of deterioration of the right knee directed 
related to the 1967 surgery, and not by his 2 years of military 
service.  Furthermore, the examiner noted that Veteran's service 
treatment records, and in particular the February 1970 notation, 
show full range of motion with no effusion and intact ligaments 
with no instability or weakness.  In the examiner's opinion, any 
specific relationship between the in-service temporary knee 
injury and the Veteran's current condition was mere speculation.

III.  Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or from aggravation of a preexisting injury suffered or 
disease contracted in line of duty.  See 38 U.S.C.A.    § 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service. 38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 U.S.C.A. 
§ 1111, VA must show, by clear and unmistakable evidence, (1) 
that the disease or injury existed prior to service, and (2) that 
the disease or injury was not aggravated by service. VAOPGCPREC 
3-2003 (July 16, 2003). The claimant is not required to show that 
the disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).

Considering the pertinent evidence in light of the above-noted 
legal authority, the Board finds that the claim for service 
connection for a right knee disability must be denied.

As noted above, a right knee was clearly noted on the Veteran's 
entrance examination. The Board notes that a pre-existing 
disorder need not be symptomatic at entry, only noted by the 
examiner.  See Verdon v. Brown, 8 Vet. App. 529, 534-535 (1996).  
As such, the presumption of soundness with regard to a right knee 
disability does not apply.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304 (b).  However, the question is whether the pre-existing 
right knee disability was aggravated during, or as a result of, 
service.

Aggravation is presumed under 38 U.S.C.A. § 1153 where there is 
an increase in disability during service, unless there is a 
specific finding that the increase in disability is due to the 
natural progress of the disease.  However, aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.  38 C.F.R. § 3.306(b).

In this regard, the Board notes that there is conflicting medical 
opinion evidence as to whether the Veteran's pre-existing right 
knee disability was aggravated in service or worsened beyond the 
natural progression as a result of service.  While the VAMC 
treating physician and orthopedic surgeon found that it was 
possible that the Veteran's right knee disability was aggravated 
it service, the August 2010 VA examiner determined that it was 
less likely than not that the Veteran's right knee disability was 
aggravated in service or was otherwise related to service.

Under these circumstances, it is the responsibility of the Board 
to assess the credibility and weight to be given the evidence.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)). The probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the credibility 
and weight to be attached to medical opinions are within the 
province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).

When reviewing such medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
However, the Board may not reject medical opinions based on its 
own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing 
medical opinions, the failure of the physician to provide a basis 
for his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  
A medical opinion may not be discounted solely because the 
examiner did not review the claims file. Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2009).

The August 2009 VAMC surgeon's opinion notes only that it is 
"possible" that the Veteran's knee disability was aggravated in 
service.  The treating physician's opinion likewise notes that it 
was "strictly conjecture" as to whether the Veteran's in-
service activities caused progression of the disability beyond 
normal and that a determination on aggravation would be a "close 
call."   While these opinions suggest that the Veteran's pre-
existing right knee disability was aggravated in service, the 
speculative terminology used provides an insufficient basis for 
an award of service connection.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998). See Bostain v. West, 11 Vet. App. 124, 127-
28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish medical nexus). See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement 
framed in terms such as "could have been" is not probative); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may 
not" language by a physician is too speculative).  As the 
opinions offered by VAMC physician and surgeon employ terms such 
as "possibly" and "conjecture" the Board finds that they are 
speculative in nature, and thus, the Board assigns them little, 
if any, probative value.

By contrast, the Board finds that the August 2010 VA examiner's 
opinion is more probative than the VAMC physician's and surgeon's 
opinions.  In this regard, the August 2010 VA examiner's opinion 
was based on a review of the claims file, as well as an 
examination of the Veteran and consideration of his documented 
history and assertions.  Moreover, the August 2010 VA examiner's 
opinion is more definitive, and he provides a specific, reasoned 
rationale for his conclusions, which included relevant medical 
support and pertinent medical evidence.  

As the most persuasive medical opinion on the question of 
aggravation weighs against the claim, the evidence does not 
support a finding that the Veteran's right knee disability 
increased in severity during, or as a result of, service, and the 
presumption of aggravation does not apply.  See 38 U.S.C.A. § 
1153; 38 C.F.R.      § 3.306.

The Board also points out that the fact that the Veteran's own 
reported medical history of a right knee injury or aggravation in 
service appears in some of his medical records does not 
constitute competent, persuasive evidence of the required nexus 
between the current extent of right knee disability and service.  
The mere transcription of medical history does not transform the 
information into competent medical evidence merely because the 
transcriber happens to be a medical professional. See Grover v. 
West, 12 Vet. App. 109, 112 (1999); Leshore v. Brown, 8 Vet. App. 
406, 409 (1995).

Finally, as for any direct assertions by the Veteran and/or his 
representative that the Veteran's pre-existing right knee 
disability was aggravated in service or permanently worsened as a 
result of service (beyond the natural progress of the 
disability), such assertions provide no basis for allowance of 
the claim.  The medical questions upon which this claim turns are 
within the province of trained medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his 
representative are not shown to be other than laypersons without 
the appropriate medical training and expertise, neither is 
competent to render a probative (persuasive) opinion on such a 
medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"). Hence, the lay assertions in this 
regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for a right knee disability must be denied.  
In reaching the conclusion to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right knee disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


